             Case 8:21-cv-01597-WFJ-SPF Document 1-1 Filed 07/02/21 Page 1 of 5 PageID 10
   Filing # 128243848  E-Filed 06/07/2021 03:32:31 PM




6/7/2021 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
             Case 8:21-cv-01597-WFJ-SPF Document 1-1 Filed 07/02/21 Page 2 of 5 PageID 11




6/7/2021 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
             Case 8:21-cv-01597-WFJ-SPF Document 1-1 Filed 07/02/21 Page 3 of 5 PageID 12




6/7/2021 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
             Case 8:21-cv-01597-WFJ-SPF Document 1-1 Filed 07/02/21 Page 4 of 5 PageID 13




6/7/2021 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
             Case 8:21-cv-01597-WFJ-SPF Document 1-1 Filed 07/02/21 Page 5 of 5 PageID 14




6/7/2021 3:32 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
